DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.

Information Disclosure Statement
	Information disclosure statement filed 3/24/2021 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2007/0058907 A1 to Mynott et al. (hereinafter “Mynott”).
	Regarding claim 17, Mynott discloses an adapter for connecting a fiber optic and/or electrical connector to another fiber optic and/or electrical connector (i.e. bulkhead adapter 14’ in Fig. 5), the adapter comprising: a tubular body having opposite, first and second open ends spaced apart long an axis of the tubular body (14’ in Fig. 5- the first end being the opening on the left side of 14’ and the second end being the opening on the right side of 14’), the first open end being configured to accept one of the fiber optic and/or electrical connectors and the second open end being configured to accept the other of the fiber optic and/or electrical connectors (inherent property of a bulkhead adapter), the tubular body further including an internal wall (i.e. the wall of the shell 14’) extending around the axis and defining and internal cavity of the tubular body; a seat in the tubular body, the seat being formed with keying structure comprising a first arcuate recess extending along a circumference of the internal wall a first distance (i.e. see annotated Fig. 5 below- only the arcuate recess matching the key feature 18 of the corresponding connector is shown; see Fig. 3 for first and second key features [18 and 20] of the connector) and a second arcuate recess (not explicitly shown in Fig. 5 but necessarily present in the bulkhead adapter 14’ to match the key feature 20 of the connector shown in Fig. 3) extending along the circumference of the internal wall a second distance less than the first distance (i.e. 18 is longer than 20 in Fig. 3) whereby the keying structure restricts the orientation of the fiber optic and/or electrical connector when received in the first open end of the tubular body.
[AltContent: arrow][AltContent: textbox (First arcuate recess)]
    PNG
    media_image1.png
    420
    469
    media_image1.png
    Greyscale

	Regarding claim 18, Mynott discloses the first arcuate recess being located in a diametrically opposite position along the internal wall from the second arcuate recess (since the recesses of the bulkhead adapter matches the key features 18 and 20 of the connector shown in Fig. 3, they are in diametrically opposite position).
	Regarding claim 21, Mynott further discloses a flange (82 in Fig. 12) formed at the second open end of the tubular body for engagement with a panel to mount the adapter and one of the fiber optic and/or electrical connector on the panel (paragraph [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mynott.
	Regarding claim 20, Mynott discloses an adapter for connecting a fiber optic and/or electrical connector to another fiber optic and/or electrical connector as discussed above regarding claim 17. However, it does not explicitly disclose the seat being formed to receive a clip for attachment of an adapter clip insert, in the manner claimed in the present application.
	On the other hand, such use of an adapter clip insert is well known and common in the art. The seat of an adapter being configured to receive an adapter clip would have been recognized by one of ordinary skill in the art as advantageous and desirable since it allows for the use of an adapter clip which allows the adapter to accommodate different types of fiber optic or electrical connectors depending on a given usage case without replacing the entire adapter assembly. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Mynott to have the seat configured for attachment of an adapter clip insert, in the manner claimed in the present application.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an adapter for connecting a fiber optic and/or electrical connector to another fiber optic and/or electrical connector, comprising a first and second arcuate recesses extending along a circumference of the internal wall of the adapter body is known in the art. However, none of the prior art fairly teaches or suggests such an adapter wherein the first and second arcuate recesses each have a central portion and opposite end portions, the radial widths of the end portions being greater than the radial width of the central portion, in the manner claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874